 

PROMISSORY NOTE

 

 

$10,000.00 October 9, 2013

 

FOR VALUE RECEIVED, Brazil Interactive Media, Inc., a Delaware corporation, its
successors and assigns and Esotv Brazil Promoção Publicidade Licenciamento
Comércio LTDA. a limited company duly organized and existing under the laws of
Brazil, its successors and assigns (together the "Makers" and each a “Maker”)
hereby promise to pay to the order of Dutchess Global Strategies Fund LLC, or
its successors or assigns ("Payee"), the principal amount of TEN THOUSAND
DOLLARS ($10,000.00), together with interest on the principal balance
outstanding hereunder, from (and including) the date hereof until (but not
including) the date of payment, at the interest rate specified below, in
accordance with the following terms and conditions:

 

1. Stated Interest Rate. Except as provided in Section 2 below, the unpaid
principal balance from day to day outstanding hereunder shall bear interest at a
rate per annum equal to the five percent (5%) (the “stated Interest Rate”)
calculated on the basis of the actual days elapsed but computed as if each year
consisted of 360 days. For purposes of this Note, the “Prime Rate” means the
variable rate of interest per annum established from time to time by Payee’s
financial institution as its prime rate evidenced by the recording thereof after
its announcement in such internal publication or publications as it may
designate.

 

a.In addition to the stated Interest Rate, the Maker is issuing a warrant to the
Payee for the right to purchase shares of its common stock in connection with
the issuance of this Promissory Note (Exhibit A)

 

2.                  Payments. All unpaid principal and accrued but unpaid
interest thereon and all other amounts payable hereunder shall be due and
payable on December 8, 2013.

3.                  Prepayment. Maker may prepay all or any portion of the
interest and the unpaid principal balance of this Note at any time, or from time
to time, without penalty or premium.

4.                  Application and Place of Payments. Payments received by
Payee with respect to the indebtedness evidenced hereby shall be applied in such
order and manner as Payee in its sole and absolute discretion may elect. Unless
Payee otherwise elects, payments received by Payee shall be applied first to
accrued and unpaid interest, next to the principal balance then outstanding
hereunder, and the remainder to Additional Sums (as hereinafter defined) or
other costs or added charges provided for in this Note. Payments hereunder shall
be made at the address for Payee first set forth above or at such other address
as Payee may specify to Maker in writing.

5.                  Events of Default; Acceleration. The occurrence of any one
or more of the following events shall constitute an "Event of Default"
hereunder, and upon such Event of Default, the entire principal balance
outstanding hereunder, together with all accrued interest and other amounts
payable hereunder, at the election of Payee, shall become immediately due and
payable, without any notice to Maker, provided that in the case of any of the
Events of Default in paragraphs (b), (c) or (d) below, the remainder of the debt
evidenced hereby shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Maker:

 

 

a.Nonpayment of principal, interest, or other amounts when the same shall become
due and payable hereunder, and Maker does not cure such failure to pay within
three days after the date such payment is due; or

b.The failure of Maker to comply with any provision of this Note; or

c.The dissolution, winding-up, liquidation or termination of the existence of
Maker or the sale or disposition of substantially all of the assets of Maker's
business; or

d.The making by Maker of an assignment for the benefit of its creditors; or

e.The appointment of a receiver for Maker or the involuntary filing against
Maker, which is not stayed or dismissed within 30 days of filing, or the
voluntary filing by Maker of a petition or application for relief under federal
bankruptcy law or any similar state or federal law.

6.                  Remedies. In an Event of Default, Payee shall be entitled to
any or all remedies as specified in the “Security Agreement” (Exhibit B) between
the Payee and Maker, dated October 9, 2013.

7.Contracted For Interest.

a.Maker agrees to pay an effective contracted for rate of interest equal to the
rate of interest resulting from all interest payable as provided in this Note,
plus the additional rate of interest resulting from the Additional Sums. The
Additional Sums shall consist of all fees, charges, goods, things in action, or
any other sums or things of value (other than interest payable as provided in
this Note) paid or payable by Maker, pursuant to this Note, that may be deemed
to be interest for the purpose of any law of the state of Delaware that may
limit the maximum amount of interest to be charged with respect to this lending
transaction. The Additional Sums shall be deemed to be interest for the purposes
of any such law only.

b.Maker understands and believes that this transaction complies with the usury
laws of the state of Delaware; however, if any interest or other charges in
connection with this transaction are ever determined to exceed the maximum
amount permitted by law, then Maker agrees that (i) the amount of interest or
charges payable pursuant to this transaction shall be reduced to the maximum
amount permitted by law; and (ii) any excess amount previously collected from
Maker in connection with this transaction, which exceeded the maximum amount
permitted by law, will be credited against the principal balance then
outstanding hereunder. If the outstanding principal balance hereunder has been
paid in full, the excess amount paid will be refunded to Maker.

8.                  Costs of Collection. Maker agrees to pay all costs of
collection, including, without limitation, attorneys' fees, whether or not suit
is filed, and all costs of suit and preparation for suit (whether at trial or
appellate level), in the event any payment of principal, interest, or other
amount is not paid when due, or if at any time Payee should incur any attorneys'
fees in any proceeding under any federal bankruptcy law (or any similar state or
federal law) in connection with the obligations evidenced hereby. In the event
of any court proceeding, court costs and

 

 

attorneys' fees shall be set by the court and not by the jury and shall be
included in any judgment obtained by Payee.

9.                  No Waiver by Payee. Maker hereby waives presentment,
protest, notice of dishonor, and notice of acceleration of maturity. No failure
to accelerate the debt evidenced hereby by reason of default hereunder,
acceptance of a past-due installment, or other indulgence granted from time to
time shall be construed as a novation of this Note or as a waiver of such right
of acceleration or of the right of Payee thereafter to insist upon strict
compliance with the terms of this Note or to prevent the exercise of such right
of acceleration or any other right granted hereunder or by applicable law. No
extension of the time for payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Maker under this
Note, either in whole or in part, unless Payee agrees otherwise in writing.
Maker agrees to continue to remain bound for the payment of principal, interest,
and all other sums due under this Note notwithstanding any changes by way of
release, surrender, exchange, modification, substitution of, failure to perfect
or maintain perfection of any security for this Note. No delay or failure of
Payee in exercising any right hereunder shall affect such right, nor shall any
single or partial exercise of any right preclude further exercise thereof.

10.              Governing Law. This Note shall be construed in accordance with
and governed by the laws of the state of Delaware without regard to the choice
of law rules of the Commonwealth of Massachusetts.

11.              Time of Essence. Time is of the essence of this Note and each
and every provision hereof.

12.              Conflicts; Inconsistency. In the event of any conflict or
inconsistency between the provisions of this Note and the provisions of any one
or more of the other documents executed in connection with this transaction, the
provisions of this Note shall govern and control to the extent necessary to
resolve such conflict or inconsistency.

13.              Amendments. No amendment, modification, change, waiver,
release, or discharge hereof and hereunder shall be effective unless evidenced
by an instrument in writing and signed by the party against whom enforcement is
sought.

14.              Severability. The invalidity of any provision of this Note or
portion of a provision shall not affect the validity of any other provision of
this Note or the remaining portion of the applicable provision.

15.              Binding Nature. The provisions of this Note shall be binding
upon and inure to the benefit of Maker and Payee and their respective heirs,
personal representatives, successors, and assigns, as applicable.

16.              Notices. All notices, requests, demands, and other
communications required or permitted under this Note shall be in writing and
shall be deemed to have been duly given, made, and received when delivered
against receipt, upon receipt of a facsimile transmission, or upon actual
receipt of registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

 

If to Maker:

 

Themistocles Psomiadis

801 Brickell Avenue, Suite 900

Miami, FL 33131

 

with a copy to:

 

Alan T. Hawkins, Esq.

801 Brickell Avenue, Suite 900

Miami, FL 33131

 

Peter J. Gennuso, Esq.Thompson Hine LLP

335 Madison Avenue, 12th Floo

New York, NY 10017

Attention:

 

If to Payee:

Michael Novielli

1110 Rt. 55, Suite 206

LaGrangeville, NY 12540

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this section for the giving of notice.

 

17.              Construction. Maker and Payee participated in the drafting of
this Note, and this document was reviewed by the respective legal counsel for
Maker and Payee. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Note. The language of this Note shall be construed
as a whole according to its fair meaning. The word "include(s)" means
"include(s), without limitation," and the word "including" means "including, but
not limited to." No inference in favor of, or against, Maker or Payee shall be
drawn from the fact that one party has drafted any portion hereof.

IN WITNESS WHEREOF, Maker has executed this Note as of the date first set forth
above.

BRAZIL INTERCATIVE MEDIA, INC.

 

 

By

Name: Themistocles Psomiadas

Title: Chief Executive Officer

  ESOTV BRAZIL PROMOÇÃO PUBLICIDADE LICENCIAMENTO

COMÉRCIO LTDA.

 

 

By:____________________________________

Name: Dimas da Silva Bittencourt

Title: Administrator

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

WARRANT AGREEMENT

 

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED UNLESS
COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A "NO ACTION"
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND
EXCHANGE COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

 

BRAZIL INTERACTIVE MEDIA, INC.

 

WARRANT NO. 201

 

Dated: October 9, 2013

 

 

Brazil Interactive Media, Inc., a corporation organized under the laws of the
State of Delaware (the "Company"), hereby certifies that, for value received
from Dutchess Global Strategies Fund LLC (the "Holder"), is entitled, subject to
the terms set forth below, to purchase from the Company up to a total of eight
thousand three hundred and thirty three (8,333) shares of the Common Stock,
$0.0001 par value per share (the "Common Stock"), of the Company (each such
share, a "Warrant Share" and all such shares, the "Warrant Shares") at an
exercise price equal to $0.60 per share. The Warrant may be exercised any time
after issuance through and including the fifth (5th) anniversary of its original
issuance (the "Expiration Date"), subject to the terms and conditions set out
below.

 

1. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, and the Company shall not be affected by
notice to the contrary.

 

2. Registration of Transfers and Exchanges.

 

(a) The Company or the transfer agent shall enter or record the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant
to the Company at the office specified herein or pursuant to Section 11. Upon
any such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a "New Warrant"),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the Holder. The acceptance of the
New Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a holder of a Warrant.

 

(b) This Warrant is exchangeable, upon the surrender hereof by the Holder to the
office of the Company specified herein or pursuant to Section 3(b) for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.

 

3. Duration and Exercise of Warrants.

 

(a) This Warrant shall be exercisable by the registered Holder on any business
day before 5:00 P.M., Boston time, at any time and from time to time on or after
the date hereof to and including the Expiration Date. At 5:00 P.M., Boston time
on the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value. Prior to the Expiration Date, the
Company may not call or otherwise redeem this Warrant without the prior written
consent of the Holder.

 

(b) Subject to Sections 2(b), 6 and 10, upon surrender of this Warrant, with the
Form of Election to Purchase attached hereto duly completed and signed, to the
Company at its address for notice set forth in Section 11 and upon payment of
the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, in the manner provided hereunder, all as
specified by the Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 5 business days after the Date of Exercise
(as defined herein)) issue or cause to be issued and cause to be delivered to or
upon the written order of the Holder and in such name or names as the Holder may
designate, a certificate for the Warrant Shares issuable upon such exercise,
free of restrictive legends except either (i) in the event that a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective or the Warrant Shares are
not freely transferable without volume restrictions pursuant to Rule 144(k)
promulgated under the Securities Act of 1933, as amended (the "Securities Act"),
or (ii) if this Warrant shall have been issued pursuant to a written agreement
between the original Holder and the Company, as required by such agreement. In
the case of (i) above, the Warrant Shares will bear a Securities Act restrictive
legend. Any person so designated by the Holder to receive Warrant Shares shall
be deemed to have become holder of record of such Warrant Shares as of the Date
of Exercise (as defined in this subsection) of this Warrant. A "Date of
Exercise" means the date on which the Company shall have received (i) this
Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the holder hereof to be purchased.

 

(c) This Warrant shall be exercisable, either in its entirety or, from time to
time, for a portion of the number of Warrant Shares. If less than all of the
Warrant Shares which may be purchased under this Warrant are exercised at any
time, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares
for which no exercise has been evidenced by this Warrant. In the event the
Common Stock representing the Warrant Shares is not delivered per the written
instructions of the Holder, within five (5) business days after the Notice of
Election and Warrant is received by the Company (the “Delivery Date”), then in
such event the Company shall pay to Holder two percent (2.0%) in cash, of the
dollar value of the Warrant Shares to be issued per each day after the Delivery
Date that the Warrant Shares are not delivered. The Company acknowledges that
its failure to deliver the Warrant Shares by the Delivery Date will cause the
Holder to suffer damages in an amount that will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this Warrant
a provision for liquidated damages. The parties acknowledge and agree that the
liquidated damages provision set forth in this section represents the parties’
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and will not constitute a
penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Warrant. The Company shall make any payments incurred under this Section 3 in
immediately available funds within five (5) business days from the date of
issuance of the applicable Warrant Shares. Nothing herein shall limit Holder’s
right to pursue actual damages or cancel the Notice of Election for the
Company’s failure to issue and deliver Common Stock to the Holder within seven
(7) business days following the Delivery Date.

 

4. Registration Rights. As more fully described in that Preferred Stock
Registration Rights Agreement between the Company and the Investors, the Company
shall file a registration statement with the Commission within forty-five (45)
days following Closing Date (the “Filing Date”) covering the shares of Common
Stock underlying the Series H Stock. The Company agrees not to include any other
shares for registration in said registration statement without the Investors’
written consent. Subject to the terms of this Agreement, the Company shall use
its best efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, but
in any event prior to the applicable Effectiveness Date, and shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act until all Registrable Securities covered by such Registration
Statement have been sold or may be sold without volume restrictions pursuant to
Rule 144(k) as determined by the counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders (the “Effectiveness Period”). The
Company shall notify the Investors via facsimile of the effectiveness of the
Registration Statement within one (1) Trading Day of the day that the Company
receives notification of the effectiveness from the Commission.

 

5. Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of Warrant Shares upon the exercise of this
Warrant; provided, however, that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the registration
of any certificates for Warrant Shares or Warrants in a name other than that of
the Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

6. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity, if
requested, satisfactory to it. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable charges as the Company may prescribe.

 

7. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares which are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder (taking into account the adjustments and
restrictions of Section 8. The Company covenants that all Warrant Shares that
shall be so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable. If the Company does
not have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares, it shall use its best efforts to place before shareholder vote a
proposal to increase the number of its authorized shares as soon as reasonably
practicable.

 

8. Certain Adjustments After January 1, 2014. The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 8; provided, however, that
notwithstanding this Section 8, there shall be no adjustment to the Exercise
Price and number of Warrant Shares issuable upon exercise of this Warrant prior
to January 1, 2014. Upon each such adjustment of the Exercise Price pursuant to
this Section 8, the Holder shall thereafter prior to the Expiration Date be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of Warrant Shares obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares issuable
upon exercise of this Warrant immediately prior to such adjustment and dividing
the product thereof by the Exercise Price resulting from such adjustment.

 

(a) An adjustment shall be made, if the Company, at any time while this Warrant
is outstanding (i) pays a stock dividend (except scheduled dividends paid on
outstanding preferred stock as of the date hereof which contain a stated
dividend rate) or otherwise make a distribution or distributions on shares of
its Common Stock or on any other class of capital stock and not the Common Stock
payable in shares of Common Stock, (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, or (iii) combines outstanding shares of
Common Stock into a smaller number of shares. If either (i), (ii) or (iii),
above occurs, the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such event and of which the denominator shall
be the number of shares of Common Stock (excluding treasury shares, if any)
outstanding after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination, and shall apply to successive subdivisions and combinations.

 

(b) In case of any reclassification of the Common Stock, any consolidation or
merger of the Company with or into another person, the sale or transfer of all
or substantially all of the assets of the Company or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, then the Holder shall have the right thereafter to exercise
this Warrant only into the shares of stock and other securities and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification, consolidation, merger, sale, transfer or share exchange, and
the Holder shall be entitled upon such event to receive such amount of
securities or property equal to the amount of Warrant Shares such Holder would
have been entitled to had such Holder exercised this Warrant immediately prior
to such reclassification, consolidation, merger, sale, transfer or share
exchange. The terms of any such consolidation, merger, sale, transfer or share
exchange shall include such terms so as to continue to give to the Holder the
right to receive the securities or property set forth in this Section 8(b) upon
any exercise following any such reclassification, consolidation, merger, sale,
transfer or share exchange.

 

(c) If the Company, at any time while this Warrant is outstanding, shall
distribute to all holders of Common Stock (and not to holders of this Warrant)
evidence of its indebtedness or assets or rights or warrants to subscribe for or
purchase any security (excluding those referred to in Sections 8(a), (b) and
(d)), then in each such case the Exercise Price shall be determined by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the Exercise Price determined as of
the record date mentioned above, and of which the numerator shall be such
Exercise Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of Common Stock as determined by
the Company's independent certified public accountants that regularly examines
the financial statements of the Company (the "Appraiser").

 

(d) If, at any time while this Warrant is outstanding, the Company shall issue
or cause to be issued rights or warrants to acquire or otherwise sell or
distribute shares of Common Stock for a consideration per share less than the
lower of the Exercise Price then in effect and the then fair market value of the
Common Stock, then, forthwith upon such issue or sale, the Exercise Price shall
be reduced to the price (calculated to the nearest one hundredth of a cent)
determined by multiplying the Exercise Price in effect immediately prior thereto
by a fraction, the numerator of which shall be the sum of (i) the number of
shares of Common Stock outstanding immediately prior to such issuance, and (ii)
the number of shares of Common Stock which the aggregate consideration received
(or to be received, assuming exercise or conversion in full of such rights,
warrants and convertible securities) for the issuance of such additional shares
of Common Stock would purchase at the Exercise Price, and the denominator of
which shall be the sum of the number of shares of Common Stock outstanding
immediately after the issuance of such additional shares. Such adjustment shall
be made successively whenever such an issuance is made.

 

(e) For the purposes of this Section 8, the following clauses shall also be
applicable:

 

(i) Record Date. In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(ii) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(f) All calculations under this Section 8 shall be made to the nearest cent or
the nearest 1/100th of a share, as the case may be.

 

(g) Whenever the Exercise Price is adjusted pursuant to Section 8(c) above, the
Holder, after receipt of the determination by the Appraiser, shall have the
right to select an additional appraiser (which shall be a nationally recognized
accounting firm), in which case the adjustment shall be equal to the average of
the adjustments recommended by each of the Appraiser and such additional
appraiser appointed under this subsection (g). The Holder shall promptly mail or
cause to be mailed to the Company, a notice setting forth the Exercise Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment. Such adjustment shall become effective immediately after the
record date mentioned above, if:

 

(i) the Company shall declare a dividend (or any other distribution) on its
Common Stock; or

 

(ii) the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

 

(iii) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; or

 

(iv) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or

 

(v) the Company shall authorize the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall cause to be
mailed to the Holder at their last addresses as they shall appear upon the
Warrant Register, at least 30 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up; provided, however, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.

 

9. Payment of Shares. The Holder shall deliver cash funds to the Company within
five days of exercising any amount of this Warrant. The Holder is limited in the
amount of this Warrant it may exercise. In no event shall the Holder be entitled
to exercise any amount of this Warrant in excess of that amount upon exercise of
which the sum of (1) the number of shares of Common Stock beneficially owned (as
such term is defined under Section 13(d) and Rule 13d-3 of the Securities
Exchange Act of 1934 (the 1934 Act”)) by the Holder, and (2) the number of
Warrant Shares issuable upon the exercise of any Warrants then owned by Holder,
would result in beneficial ownership by the Holder of more than 9.9% of the
outstanding shares of Common Stock of the Company, as determined in accordance
with Rule13d-1(j). Furthermore, the Company shall not process any exercise that
would result in beneficial ownership by the Holder of more than 9.9% of the
outstanding shares of Common Stock of the Company.

 

10. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares which shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 10, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.

 

11. Notices. Any and all notices or other communications or deliveries hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:00 p.m. (Boston time) on a business day, (ii) the business day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile telephone number specified in this Section later than 5:00 p.m.
(Boston time) on any date and earlier than 11:59 p.m. (Boston time) on such
date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to the Company, to:

 

 

Brazil Interactive Media, Inc.

Attention: T. Psomiadis

801 Brickell Ave., Suite 900

Miami, FL 33131
Telephone: (305) 789-6621

 

 

or (ii) if to the Holder, to the Holder at the address or facsimile number
appearing on the Warrant Register or such other address or facsimile number as
the Holder may provide to the Company in accordance with this Section 11.

 

12. Warrant Agent. The Company shall serve as warrant agent under this Warrant
Agreement. Upon thirty (30) days notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

 

13. Miscellaneous.

 

(a) This Warrant Agreement shall be binding on and inure to the benefit of the
parties hereto. This Warrant may be amended only in writing signed by the
Company and the Holder.

 

(b) Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Holder any legal or equitable right,
remedy or cause under this Warrant. This Warrant shall inure to the sole and
exclusive benefit of the Company and the Holder.

 

(c) This Warrant shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without regard to the principles of
conflicts of law thereof.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

14. Disputes Under This Agreement.

 

All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the State of Delaware, without regard to
principles of conflict of laws. The parties to this agreement will submit all
disputes arising under this agreement to arbitration in Boston, Commonwealth of
Massachusetts before a single arbitrator of the American Arbitration Association
(“AAA”). The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section.

 

Nothing in this section shall limit the Holder's right to obtain an injunction
for a breach of this Agreement from a court of law.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

Naturewell, incorporated



 

By _______

Name: Themistocles Psomiadis

Title: Chief Executive Officer

 

EXHIBIT A FORM OF ELECTION TO PURCHASE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To: Brazil Interactive Media, Inc.

 

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _____________ shares of
Common Stock ("Common Stock"), $0.0001 par value per share, of Brazil
Interactive Media, Inc. encloses herewith $________ in cash, certified or
official bank check or checks, which sum represents the aggregate Exercise Price
(as defined in the Warrant) for the number of shares of Common Stock to which
this Form of Election to Purchase relates, together with any applicable taxes
payable by the undersigned pursuant to the Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of

 

 

PLEASE INSERT SOCIAL SECURITY OR

TAX IDENTIFICATION NUMBER

 



 



(Please print name and address)

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

 



(Please print name and address)

 



 



 

Dated: _____________, _____ Name of Holder:

 

(Print)

 

(By:)

(Name:)

(Title:)

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made as of the 9th day of October,
2013 by and among Brazil Interactive Media, Inc., a Delaware limited liability
company, having a mailing address at 801 Brickell Ave., Suite 900, Miami, FL
33131 (“BIMI”) and EsoTV Brasil Promoção Publicidade Licenciamento e Comércio
Ltda., a limited company duly organized and existing under the laws of Brazil,
having its principal office at Rua Professor Edgard de Moraes, 534, Bairro
Centro, CEP 06502-165 - Santana de Parnaíba, São Paulo, Brazil, (EsoTV, together
with BIMI, the “Debtors” and each a “Debtor”), for the benefit and security of
DUTCHESS GLOBAL STRATEGIES FUND LLC., having a mailing address at 1110 Rt. 55,
Suite 206, LaGrangeville, NY 12540 (“Dutchess” or the “Secured Party”).

WHEREAS, the Debtors have executed and delivered to Secured Party a promissory
note, including, without limitation, with an issuance date of October 9, 2013
(the “Note”) from the Debtors in favor of the Secured Party; and;

 

WHEREAS, the Debtor’s subsidiary, EsoTV has executed and delivered a Guaranty of
Payment and Performance (the "Guaranty") of certain obligations of the Debtors,
including all obligations of the Debtor under the Note; and

WHEREAS, the obligations of the Debtors under the Note are to be secured
pursuant to this Agreement; and

WHEREAS, the Note and this Security Agreement are part of a transaction
consisting of two investments for aggregate proceeds to the Debtors of US$20,000
(the “Secured Note Transaction”).

NOW, THEREFORE, for and in consideration of any loan, advance or other financial
accommodation heretofore or hereafter made to or for the benefit of Debtor under
or in connection with the Notes or any other Finance Documents (as defined
below), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

CONSTRUCTION AND DEFINED TERMS

1.01          Article and Section Headings. Article and Section headings and
captions in this Agreement are for convenience only and shall not affect the
construction or interpretation of this Agreement. Unless otherwise expressly
stated in this Agreement, references in this Agreement to Sections shall be read
as Sections of this Agreement.

 

 

1.02          Schedules and Exhibits. The references in this Agreement to
specific Schedules and Exhibits shall be read as references to such specific
Schedules or Exhibits attached, or intended to be attached, to this Agreement
and any counterpart of this Agreement and regardless of whether they are in fact
attached to this Agreement, and including any amendments, supplements and
replacements to such Schedules and Exhibits from time to time.

1.03          Defined Terms. The following terms used in this Agreement shall
have the following meanings:

“Collateral” means, with respect to Debtor and EsoTV, all of the accounts
receivables which a security interest is granted hereunder.

“Equity Interest” With respect to any Person, any ownership interest in such
Person, including shares, partnership interests, joint venture interests,
membership interests, limited liability company interests, unit interests and
any other equity or ownership interests of any kind, and any subscriptions,
options, warrants, commitments, purchase rights, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or for securities convertible into,
any shares, partnership interests, joint venture interests, membership
interests, limited liability company interests, and any other equity or
ownership interests in such Person.

“Finance Documents” mean, collectively, the Note, the Guaranty, and any other
documents or agreements executed in connection therewith or herewith and
pertaining to the Secured Obligations.

 

“Person” Any natural person, corporation, limited liability company,
partnership, joint venture, entity, association, joint-stock company, trust or
unincorporated organization and any Governmental Authority, including any
receiver, debtor-in-possession, trustee, custodian, conservator, or liquidator.

“Secured Obligations” All indebtedness, liabilities and obligations which are
now or may at any time hereafter be due, owing or incurred in any manner
whatsoever to Secured Party by Debtor, whether under this Agreement, the Note,
the Guaranty or any other Finance Document, in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent,
whether at stated maturity, by acceleration or otherwise (including, without
limitation, the payment of interest and other amounts which would accrue and
become due but for the filing of a petition in bankruptcy or the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §
362(a)), including, without limitation, all charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of such obligations.

 

ARTICLE II

 

 



SECURITY INTEREST; PERFECTION

2.01          Security Interest. To secure the full and timely payment,
performance and satisfaction of the Secured Obligations, Debtor hereby
collaterally assigns to Secured Party, and grants Secured Party a security
interest in, all of such Debtor’s accounts receivable, whether now owned or
hereafter existing or acquired

2.02          Perfection by Possession. Debtor represents and warrants that the
security interests granted pursuant to the Secured Note Transaction is first and
prior security interest in and to all of the Collateral. If Collateral is of a
type as to which it is necessary, desirable, or advisable, as determined by
Secured Party, for Secured Party to take possession of such Collateral in order
to protect, perfect, or maintain the first priority of Secured Party’s security
interest or other Lien (subject only to Permitted Security) in such (or any
other) Collateral, then, promptly upon Secured Party’s request, Debtor shall
deliver such Collateral to Secured Party.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Debtor makes the following representations and warranties to Secured Party,
which shall each be continuing and in effect at all times, and Secured Party
shall be entitled to rely upon the truth, accuracy, and completeness of the
following representations and warranties without regard to any other information
that may be now or hereafter known by or disclosed to Secured Party or any of
Secured Party’s directors, officers, employees, agents, attorneys or other
advisors:

3.01          Each Debtor’s Name and Identification Number. The name of each
Debtor set forth on the first page and the signature page of this Agreement is
such Debtor’s correct and complete legal name. The mailing address for each
Debtor in this Agreement is such Debtor’s mailing address.

3.02          Collateral. (a) No financing statement covering any of such
Debtor’s rights in the Collateral is on file in any public office; (b) Secured
Party’s security interest in the Collateral is a first priority perfected
security interest, subject to no Liens; (c) each Debtor is and will be the
lawful owner of all Collateral, free of all liens, claims, security interests
and encumbrances whatsoever, with full power and authority to execute this
Agreement and perform such Debtor's obligations hereunder, and to subject the
Collateral to the security interest hereunder and (d) all information with
respect to the Collateral set forth in any schedule, certificate or other
writing at any time heretofore or hereafter furnished by such Debtor to the
Secured Party is and will be true and correct in all material respects as of the
date furnished.

3.03          Authorization and No Conflicts. (a) (i) BIMI is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation as listed on the

 

 

first page of this Agreement; and (ii) EsoTV is a limited liability company duly
organized, validly existing and in good standing under the laws of its country
of incorporation as listed on the first page of this Agreement; (b) the
execution and delivery of this Agreement and the performance by each Debtor of
its obligations hereunder are within such Debtor's corporate powers, have been
duly authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the articles of
incorporation or by-laws of each Debtor or of any material agreement, indenture,
instrument or other document, or any material judgment, order or decree, which
is binding upon each Debtor; and (c) this Agreement is a legal, valid and
binding obligation of each Debtor, enforceable in accordance with its terms,
except that the enforceability of this Agreement may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

3.04          Tangible Collateral. Schedule 3.04 hereto contains a complete
listing of such Debtor’s tangible Collateral located with any bailee,
warehousemen or other third parties and all of such Debtor’s Collateral which is
subject to certificate of title statutes.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

Debtor covenants and agrees to the following:

4.01          Account Debtors. The Secured Party may, at any time that an Event
of Default exists, whether before or after any revocation of such power and
authority or the maturity of any of the Secured Obligations, notify an Account
Debtor or other Person obligated on Collateral to make payment or otherwise
render performance to or for the benefit of the Secured Party and enforce, by
suit or otherwise the obligations of an Account Debtor or other Person obligated
on Collateral and exercise the rights of such Debtor with respect to the
obligation of the Account Debtor or other Person obligated on Collateral to make
payment or otherwise render performance to such Debtor, and with respect to any
property that secures the obligations of the Account Debtor or other Person
obligated on the Collateral. In connection with exercise of such rights and
remedies, the Secured Party may surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby. Upon
the request of the Secured Party during the existence of an Event of Default,
Debtor will, at its own expense, notify any or all parties obligated on any of
the Collateral to make payment to the Secured Party of any amounts due or to
become due thereunder. Upon request by the Secured Party during the existence of
an Event of Default, Debtor will forthwith, upon receipt, transmit and deliver
to the Secured Party, in the form received, all cash, checks, drafts and other
instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Secured Party) which may be
received by such Debtor at any time in full or partial payment or otherwise as
proceeds of any of the Collateral. Except as the Secured Party may otherwise
consent in

 

 

writing, any such items which may be so received by Debtor will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the Secured
Party until delivery is made to the Secured Party. Debtor will comply with the
terms and conditions of any consent given by the Secured Party pursuant to the
foregoing sentence.

4.02          Additional Covenants. each Debtor:

(a) will, at the Secured Party’s request, at any time and from time to time,
execute and deliver to the Secured Party such financing statements, amendments
and other documents and do such acts as the Secured Party deems necessary in
order to establish and maintain valid, attached and perfected first priority
security interests in the Collateral in favor of the Secured Party, free and
clear of all Liens and claims and rights of third parties whatsoever; Debtor
hereby irrevocably authorizes the Secured Party at any time, and from time to
time, to file in any jurisdiction any initial financing statements and
amendments thereto that (i) indicate the Collateral (x) as all assets of such
Debtor or words of similar effect or (y) as being of an equal or lesser scope or
with greater detail;

(c) will keep its records concerning the Collateral in such a manner as will
enable the Secured Party or its designees to determine at any time the status of
the Collateral;

(d) will furnish the Secured Party such information concerning such Debtor, the
Collateral and the Account Debtors as the Secured Party may from time to time
reasonably request;

(e) will permit the Secured Party and its designees, from time to time, on
reasonable notice and at reasonable times and intervals during normal business
hours (or at any time without notice during the existence of an Event of
Default) to inspect such Debtor's Collateral, and to inspect, audit and make
copies of and extracts from all records and other papers in the possession of
such Debtor pertaining to the Collateral and the Account Debtors, and will, upon
request of the Secured Party during the existence of an Event of Default,
deliver to the Secured Party all of such records and papers;

(f) will, upon request of the Secured Party, stamp on its records concerning the
Collateral, and add on all Chattel Paper and Instruments constituting a portion
of the Collateral, a notation, in form satisfactory to the Secured Party, of the
security interest of the Secured Party hereunder;

(l) will take all steps reasonably necessary to protect, preserve and maintain
all of its rights in the Collateral and will keep all of the tangible Collateral
in the United States;

(m) will promptly notify the Secured Party in writing upon acquiring or
otherwise obtaining any Collateral after the date hereofwill promptly execute
such other documents, and do such other acts or things deemed appropriate by the
Secured Party to confer upon the Secured Party control with respect to such
Collateral;

 

 

(o) promptly notify the Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof and, upon the request of the
Secured Party, will promptly execute such other documents, and do such other
acts or things deemed appropriate by the Secured Party to deliver to the Secured
Party possession of such Documents which are negotiable and Instruments, and,
with respect to nonnegotiable Documents, to have such nonnegotiable Documents
issued in the name of the Secured Party;

(p) promptly notify the Secured Party in writing upon incurring or otherwise
obtaining a commercial tort claim after the date hereof against any third party,
and, upon the request of the Secured Party, will promptly enter into an
amendment to this Agreement, and do such other acts or things deemed appropriate
by the Secured Party to give the Secured Party a security interest in such
commercial tort claim; and

(q) further agrees to take other action reasonably requested by the Secured
Party to insure the attachment, perfection and first priority of, and the
ability of the Secured Party to enforce, the security interests in any and all
of the Collateral including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
,to the extent, if any, that the Debtor’s signature thereon is required
therefor, (ii) complying with any provision of any statute, regulation or treaty
of the United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce, the security interests in such Collateral, (iii) obtaining
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other Person obligated on
Collateral, (iv) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Secured Party, and (v) taking all actions required
in effect from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction.

4.03          Taxes, Assessments, Charges, and Other Impositions. Debtor shall
pay and discharge promptly, on or before the date due, all taxes, assessments,
charges, and other impositions imposed by any governmental authority on Debtor,
or on the Collateral, relating to the ownership or use of the Collateral, or
relating to any sale, lease, license or other disposition of the Collateral;
provided, however, Debtor shall not be required to pay or discharge, or to cause
to be paid or discharged, any such tax, assessment, charge, or other imposition
so long as (a) the validity of such tax, assessment, charge or other imposition
is being contested in good faith by Debtor by appropriate proceedings.

4.04          Notice of Lien Proceeding. Debtor shall give Secured Party
immediate written notice of the threat by any Person to commence any proceedings
on a material portion of the Collateral or any other lien proceeding.

ARTICLE V

 

 



NEGATIVE COVENANTS

Debtor covenants and agrees to the following:

5.01          Identity. Each Debtor shall not change such Debtor’s name or
corporate structure. If Debtor is organized solely under the law of a single
state or the United States and as to which the state or the United States must
maintain a public record showing the organization to have been organized, Debtor
shall not organize under the laws of another jurisdiction.

5.02          Liens. Debtor shall not create, incur, assume or suffer to exist
any Liens upon any Collateral of Debtor other than Permitted Liens.

ARTICLE VI

EVENT OF DEFAULT; ENFORCEMENT OF SECURITY INTEREST

6.01          Any one or more of the following events (regardless of the reason
therefor) shall constitute an "Event of Default" hereunder:

Any default or event of default shall occur under the Note or any other Finance
Documents.

 

The Secured Party shall fail to have an enforceable first priority lien on and
security interest in the Collateral.

 

A Debtor files a bankruptcy petition, a bankruptcy petition is filed against
Debtor which remains undismissed or unstayed for 30 consecutive days, or Debtor
makes a general assignment for the benefit of creditors.

 

6.02          Right to Enforce Claim; Secured Party in Possession or Control.

(a)                Upon the occurrence of an Event of Default and during the
continuance thereof, and in addition to such other rights and remedies as
Secured Party may have under other provisions of this Agreement or any other
Finance Document, or under common or statutory law, Secured Party may reduce a
claim to judgment, foreclose, or otherwise enforce the claim, security interest,
or agricultural lien by any available judicial procedure, and if the Collateral
is Documents, Secured Party may proceed either as to the Documents or as to the
Goods the Documents cover.

(b)               If Secured Party has possession of Collateral, (i) reasonable
expenses, including the cost of insurance and payment of taxes or other charges,
incurred in the custody, preservation, use, or operation of the Collateral are
chargeable to Debtor and are secured by the Collateral, (ii) the risk of
accidental loss or damage is upon Debtor to the extent of a deficiency in any
effective insurance coverage, (iii) Secured Party shall keep

 

 

the Collateral identifiable, but fungible Collateral may be commingled, and (iv)
Secured Party may use or operate the Collateral (A) for the purpose of
preserving the Collateral or its value, or (B) as permitted by an order of a
court having competent jurisdiction, or (C) for the purpose of transporting the
Collateral, or (D) for the purposes of demonstrating the use or operation of the
Collateral.

6.03          Collection and Enforcement. After the occurrence of an Event of
Default and during the continuance thereof (in accordance with the Facilities
Agreement), Secured Party may:

(a)                notify any Account Debtor or other Person obligated on
Collateral to make payment or otherwise render performance to or for the benefit
of Secured Party;

(b)               take any Proceeds to which Secured Party is entitled to;

(c)                enforce the obligations of Debtor or other Person obligated
on Collateral and exercise the rights of Debtor with respect to the obligations
of the Debtor or other Person obligated on Collateral to make payment or
otherwise render performance to Debtor, and with respect to any property that
secures the obligations of the Debtor or other Person obligated on the
Collateral;

 

6.04          Possession of Collateral.

(a)                After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may require Debtor to assemble the Collateral
and make the Collateral available to Secured Party at a place designated by
Secured Party which is reasonably convenient to Secured Party and Debtor. If
Secured Party requires Debtor to assemble the Collateral and make the Collateral
available to Secured Party, as described in the preceding sentence, Debtor shall
do so promptly, and in any event within ten (10) days after Secured Party gives
Debtor a notice requesting Debtor to assemble the Collateral and make the
Collateral available to Secured Party at the place designated by Secured Party.
Without limiting Secured Party’s right to designate any place which is
reasonably convenient to Debtor for making Collateral available to Secured
Party, Debtor agrees that any place designated by Secured Party and located
within one hundred (100) miles of any place where Debtor stores, uses, sells,
leases, licenses, or maintains Collateral in the ordinary course of Debtor’s
business shall be conclusively deemed to be a place reasonably convenient to
Debtor for making the Collateral available to Secured Party.

(b)               After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may, pursuant to judicial process, or without
judicial process if Secured Party proceeds without breach of peace, (1) take
possession of the Collateral and, (2) without removal, render Equipment unusable
and dispose of Collateral on Debtor’s premises.

 

 

6.05          Disposition of Collateral.

(a)                After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may sell, lease, license, or otherwise
dispose of any or all of the Collateral in its present condition or following
any commercially reasonable preparation or processing.

(b)               Secured Party may dispose of Collateral by public or private
proceedings, by one or more contracts, as a unit or in parcels, and at any time
and place and on any terms.

(c)                Secured Party may purchase Collateral (1) at a public
disposition or (2) if the Collateral is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations, at a private disposition.

(d)               A contract for sale, lease, license, or other disposition
includes the warranties relating to title, possession, quiet enjoyment, and the
like which by operation of law accompany a voluntary disposition of property of
the kind subject to the contract; provided, however, Secured Party may disclaim
or modify such warranties (1) in a manner that would be effective to disclaim or
modify the warranties in a voluntary disposition of property of the kind subject
to the contract of disposition, or (2) by communicating to the purchaser a
Record evidencing the contract for disposition and including an express
disclaimer or modification of the warranties, and provided further that a Record
is sufficient to disclaim such warranties if such Record indicates “There is no
warranty relating to title, possession, quiet enjoyment, or the like in this
disposition” or uses words of similar import.

(e)                Prior to a disposition of Collateral, Secured Party shall
give Debtor, and any other parties required to receive notice under applicable
laws and regulations.

6.06          Additional Provisions Regarding Sales and Other Dispositions. In
the event that Secured Party shall sell or otherwise dispose of the Collateral,
or any part thereof in accordance with this Agreement, the following additional
provisions shall be applicable to such sale or other disposition:

(a)                Such sale or other disposition may be at public or private
sale (or at any broker’s board or on any securities exchange) for cash, upon
credit or for future delivery as Secured Party shall deem appropriate. Secured
Party shall be authorized at any such sale (if Secured Party deems it advisable
to do so with regard to any type or item of Collateral) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own use (or for their own account
for investment, as applicable) and not with a view to the distribution or sale
thereof, and upon consummation of any such sale, Secured Party shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of Debtor, and Debtor
hereby waives (to the extent

 

 

permitted by law) all rights of redemption, stay and appraisal which Debtor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Secured Party shall give Debtor at least ten (10)
days’ written notice (which Debtor agrees is reasonable notice) of Secured
Party’s intention to make any sale of Collateral owned by Debtor. Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as Secured Party may
fix and state in the notice of such sale, and Secured Party shall not be
obligated to make any sale of any Collateral if Secured Party shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given, and Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice to Debtor or anyone else, be made at the time and place
to which the same was so adjourned.

(b)               In case any sale of all or any part of the Collateral is made
on credit or for future delivery, the Collateral so sold may be retained by
Secured Party until the sale price is paid by the purchaser or purchasers
thereof, but Secured Party shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for Collateral so sold
and, in case of any such failure, such of the Collateral may be sold again upon
notice to Debtor as set forth in this Section.

(c)                At any public sale, Secured Party may bid for or purchase,
free (to the extent permitted by law) from any right of redemption, stay or
appraisal on the part of Debtor (all said rights being also hereby waived and
released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to Secured Party from Debtor as a credit against the purchase
price, and Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to Debtor
therefor.

(d)               For purposes of any sale of Collateral in accordance with this
Agreement, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof. Secured Party shall be free to carry out
such sale pursuant to such agreement, and Debtor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after Secured Party shall have entered into such an agreement, all
Events of Default shall have been remedied and the Secured Obligations paid in
full.

(e)                Upon any sale of Collateral by Secured Party (including a
sale pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of Secured Party or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
being sold, and such purchaser or purchasers shall not be

 

 

obligated to see to the application of any part of the purchase money paid over
to Secured Party or such officer or be answerable in any way for the
misapplication thereof.

ARTICLE VII



POWER OF ATTORNEY

7.01          Power of Attorney; Collections by Secured Party.

(a)                Debtor hereby appoints Secured Party as Debtor’s
attorney-in-fact, with power of substitution, which appointment is irrevocable
and coupled with an interest, to do each of the following in the name of Debtor
or in the name of Secured Party or otherwise, for the use and benefit of Secured
Party, but at the cost and expense of Debtor, and with or without notice to
Debtor: (i) notify the Account Debtors and insurers to make payments directly to
Secured Party, and to take control of the cash and non-cash Proceeds of any
Collateral or insurance; (ii) renew, extend or compromise any of the Collateral
or deal with the same as Secured Party may deem advisable; (iii) release,
exchange, substitute, or surrender all or any part of the Collateral;
(iv) remove from Debtor’s places of business all Collateral Records without cost
or expense to Secured Party; (v) make such use of Debtor’s places of business as
may be reasonably necessary to administer, control and collect the Collateral;
(vi) repair, alter or supply Goods, if any, necessary to fulfill in whole or in
part the purchase order or similar order of any Account Debtor; (vii) demand,
collect, give receipt for, and give renewals, extensions, discharges and
releases of any of the Collateral; (viii) institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (ix) settle, renew, extend, compromise, compound, exchange or adjust
claims with respect to any of the Collateral or any legal proceedings brought
with respect thereto; (x) indorse the name of Debtor upon any item of payment
relating to the Collateral or upon any proof of claim in bankruptcy against any
Collateral; and (xi) institute and prosecute legal and equitable proceedings to
reclaim any of the Goods sold to any Account Debtor obligated on an Account at a
time when such Account Debtor was insolvent. Secured Party agrees that it shall
not exercise any power or authority granted under this power of attorney unless
an Event of Default has occurred and is continuing. The foregoing power of
attorney is in addition to any other power of attorney that may be granted to
Secured Party under any Finance Document.

(b)               NONE OF SECURED PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO DEBTOR FOR ANY ACT
OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VIII

 

 



GENERAL PROVISIONS

8.01          Remedies Cumulative. Upon the occurrence and during the
continuance of any Event of Default, and in addition to such other rights and
remedies as Secured Party may have under other provisions of this Agreement or
any other Finance Document, Secured Party may exercise any one or more of its
rights and remedies under common or statutory law. No failure or delay on the
part of Secured Party in exercising any right, power or privilege hereunder or
under any other Finance Document and no course of dealing between Debtor or any
other Obligor or other Person and Secured Party shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Finance Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies which Secured Party would
otherwise have and may be exercised simultaneously. No notice to or demand on
Debtor in any case shall entitle Debtor or any other obligor or any other Person
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Secured Party to any other or further
action in any circumstances without notice or demand.

ARTICLE IX 

Miscellaneous

9.01          Each of the Debtors agrees to pay all expenses, including
reasonable attorney's fees and charges (including time charges of attorneys who
are employees of Secured Party) paid or incurred by Secured Party in endeavoring
to collect the Secured Obligations of such Debtor, or any part thereof, and in
enforcing this Agreement against such Debtor, and such obligations will
themselves be Secured Obligations.

9.02          No delay on the part of Secured Party in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
by Secured Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.

9.03          This Security Agreement shall remain in full force and effect
until all Secured Obligations have been paid in full. If at any time all or any
part of any payment theretofore applied by the Secured Party to any of the
Secured Obligations is or must be rescinded or returned by the Secured Party for
any reason whatsoever (including the insolvency, bankruptcy or reorganization of
Debtor), such Secured Obligations shall, for the purposes of this Agreement, to
the extent that such payment is or must be rescinded or returned, be deemed to
have continued in existence, notwithstanding such application by the Secured
Party, and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such Secured Obligations, all as though such application
by the Secured Party had not been made.

 

 

9.04          The rights and privileges of Secured Party hereunder shall inure
to the benefit of its successors and assigns.

9.05          Secured Party’s Rights to Release Obligors; etc. Secured Party may
take or release other security, may release any party primarily or secondarily
liable for any Secured Obligations or other indebtedness to Secured Party, may
grant extensions, renewals or indulgences with respect to such Secured
Obligations or other indebtedness and may apply any other security therefor held
by Secured Party to the satisfaction of such Secured Obligations or other
indebtedness, all without prejudice to any of Secured Party’s rights under this
Agreement.

9.06          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon delivery, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided a
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, so long as it is properly
addressed. The addresses and facsimile numbers for such communications shall be:

If to Debtor:

 

Brazil Interactive Media, Inc.
Themistocles Psomiadas

801 Brickell Ave., Suite 900

Miami, FL 33131
Telephone: (305) 789-6621



 

If to the Secured Party:

 

Dutchess Global Strategies LLC
Michael Novielli
1110 Rt. 55, Suite 206

LaGrangeville, NY
Telephone: (845) 575-6770 x202

Email: mnovielli@dutchesscapital.com



 

9.07          Term. The term of this Agreement shall commence with the date of
this Agreement and shall continue in full force and effect and be binding upon
Debtor until all Secured Obligations of Debtor to Secured Party shall have been
fully paid and satisfied and Secured Party shall have given Debtor written
notice of the termination of this Agreement (excluding provisions that by their
terms survive termination of other provisions of this Agreement or survive the
termination of the security interest created under this Agreement). Secured
Party shall not be obligated to give Debtor written notice of termination of
this

 

 

Agreement, or to terminate any financing statements or other Lien Notices, until
all Secured Obligations of Debtor to Secured Party shall have been fully paid
and satisfied and there is no commitment on the part of Secured Party to make an
advance, incur an obligation or otherwise give value, and Debtor shall have
given Secured Party a written demand requesting the termination of this
Agreement and any financing statements at which time Secured Party shall execute
and deliver such documents, at Debtor’s expense, as are necessary to release
Secured Party’s liens in the Collateral. Notwithstanding anything to the
contrary in this Agreement or any other Finance Documents, this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any amount received by Secured Party in respect of the Secured Obligations is
rescinded or must otherwise be restored or returned by Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Debtor or
upon the appointment of any intervenor or conservator of, or trustee or similar
official for, Debtor or any substantial part of Debtor’s assets, or otherwise,
all as though such payments had not been made.

9.08          Further Assurances. Debtor shall execute and deliver to Secured
Party such further assurances and take such other further actions as Secured
Party may from time to time request to further the intent and purpose of this
Agreement and to maintain and protect the rights and remedies intended to be
created in favor of Secured Party under this Agreement.

9.09          Amendments, Waivers and Consents; Successors and Assigns. Neither
this Agreement nor any other Finance Document nor any of the terms hereof or
thereof may be amended, modified, changed, waived, discharged or terminated, nor
shall any consent be given, unless such amendment, modification, change, waiver,
discharge, termination or consent is in writing signed by Secured Party and
Debtor. This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Secured
Obligations have been fully paid and satisfied and this Agreement has been
terminated, (ii) be binding upon Debtor and its successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and Secured Party’s successors, transferees and
assigns. This Agreement may not be assigned by Debtor without prior written
consent of Secured Party, which consent may be withheld in Secured Party’s sole
discretion.

9.10          Entire Agreement. This Agreement and any other Finance Documents
are a complete and exclusive expression of all the terms of the matters
expressed therein, and all prior agreements, statements, and representations,
whether written or oral, which relate thereto in any way are hereby superseded
and shall be given no force and effect. No promise, inducement, or
representation has been made to Debtor which relates in any way to the matters
expressed in this Agreement and in any other Finance Documents, other than what
is expressly stated herein and in such Finance Documents.

9.11          No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event of any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

 

9.12          Governing Law. This Agreement and all related instruments and
documents and the rights and obligations of the parties hereunder and thereunder
shall, in all respects, be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to conflicts of law
principles, regardless of the location of the Collateral, excepting, however,
that the Uniform Commercial Code (or decisional law) of a jurisdiction other
than the State of Delaware may provide the method of perfection, the effect of
perfection or non-perfection, or the priority of liens and security interests
created under this Agreement.

9.13          DISPUTES SUBJECT TO ARBITRATION. The parties to this Agreement
will submit all disputes arising under it to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(“AAA”). The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section. Nothing in this section shall limit the Secured
Party’s right to obtain an injunction for a breach of this Agreement from a
court of law.

9.14          Severability. Any provision of this Agreement, or of any other
Finance Document, that is prohibited by, or unenforceable under, the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. To the extent permitted by applicable law, Debtor hereby
waives any provision of law which renders any provision of this Agreement or any
other Finance Document prohibited or unenforceable in any respect.

9.15          Counterparts. This Agreement may be executed in counterparts and
each shall be effective as an original, and a photocopy, facsimile or telecopy
of this executed Agreement shall be effective as an original. In making proof of
this Agreement, it shall not be necessary to produce more than one counterpart,
photocopy, facsimile, or telecopy of this executed Agreement.

9.16          Time. Time is of the essence of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Debtor has
executed this Agreement as of the date first above written.

   

 

DEBTORS:

 

BRAZIL INTERACTIVE MEDIA, INC.

 

By:

Name: Themosticles Psomiadas

Title: CEO

 

 

 

DEBTOR:

 

 

GYRUS NORTH AMERICAN SALES CORPORATION

 

By::

Name:

Title:

 

   

ESOTV BRASIL PROMOÇÃO PUBLICIDADE LICENCIAMENTO E COMÉRCIO LTDA.

 

By:_______________________________

Name: Dimas da Silva Bittencourt

Title: Administrator

                 

SECURED PARTY:

 

DUTCHESS GLOBAL STRATEGIES FUND, LLC

 

 

By::

Name: Michael Novielli

Title: Managing Member

                 



 

 